DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 16 December 2021 have been entered and overcome the claims rejections cited in the previous office action.
Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 9, and 13, the closest prior art of record, Sumoyama (US 2018/0166863), neither shows or suggests a noble metal tip comprising, in addition to other limitations of the claims, a circular-columnar shape that has a predetermined outer diameter and is formed by being an Ir-alloy being stretched, the noble metal tip being uncoated around the predetermined outer diameter.
Due to their respective dependencies upon independent claims 1, 9, and 13, claims 3, 5, 7, 11, 15, 17, 19, and 21-22 are also allowable.
The subject noble metal tip described earlier is provided for suppressing a short circuit between the noble metal tip and the ground electrode.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        26 February 2022